IN THE SUPREME COURT OF PENNSYLVANIA




IN RE:                                    : No 728
                                          :
REAPPOINTMENTS TO THE                     : SUPREME COURT RULES
PENNSYLVANIA BOARD OF LAW                 :
EXAMINERS                                 :
                                          :
                                          :

                                         ORDER


PER CURIAM


         AND NOW, this 28th day of February, 2017, Gerald Lawrence, Jr., Esquire,

Montgomery County, and Davis S. Rasner, Esquire, Philadelphia, are hereby

reappointed as members of the Pennsylvania Board of Law Examiners for a term of

three years, commencing April 1, 2017.